DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claim 1, 3-8, 10, and 14-20; amended the specification; and submitted replacement figures on 06/21/2022. 

Response to Arguments
	Applicant’s arguments are primarily drawn to the amended limitations of claim 1. The revised rejection below addresses the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Silcock (PG-PUB 2015/0034247), Rodeghiero (PG-PUB 2019/0386474), and Bahnmuller (PG-PUB 2009/0061213).
	Regarding claim 1 and 4, Dalal teaches an automated lamination system for embedding one or more printed electronic elements in a composite structure, the automated lamination system comprising:
a supply of composite prepreg material [0050];
a layup tool assembly [0050]; 
a deposition system (i.e., modified automated lamination apparatus) [0067], the modified automated lamination apparatus comprising:
a composite tape laying machine [0050];
a heating system [0067]; 
a non-contact direct write printing apparatus mechanically coupled to the section preparation pre-printing apparatus [0070]; 
one or more supplies of electronic element materials, printed with the non-contact direct write printing apparatus, on each of the one or more prepared sections, to obtain the one or more printed electronic elements [0054], [0061]; 
a control system coupled to the modified automated lamination apparatus, the control system controlling one or more operations of the modified automated lamination apparatus [0067]; and
a power system coupled to the modified automated lamination apparatus, the power system providing a power source to the modified automated lamination apparatus [0067].
	Dalal teaches additional layers of material may be added to the surface prior to, during, or after deposition of primer and conductive material, wherein the material may be bonded to or attached to the composite part [0079], such as protective material in the form of Teflon tape [0085]. 

Dalal does not explicitly teach (1) a composite tape laying machine (CTLM) having a first head with one or more spools, one or more compaction rollers, and a heater for heating and curing, with a final cure process, the composite structure, after it is formed on the layup tool assembly; (2) the section preparation pre-printing apparatus preparing one or more sections on a top surface of a top layer of the one or more layers, to obtain one or more prepared sections, each having a width in a range of 10 microns to 20 microns, comprising: an energy source apparatus separate from the heater on the CTLM, and comprising one of, a radiative heater, or a laser apparatus, the energy source apparatus partially curing each of the one or more sections, to obtain the one or more prepared sections comprising one or more localized partially cured sections having a degree of cure in a range of 5% to 30%; (3) a stamping apparatus stamping a substrate material in the form of a substrate support onto each of the one or more sections, to obtain the one or more prepared sections comprising one or more stamped substrate sections, the substrate support having a width in a range of 15 microns to 25 microns; and (4) the second head is mechanically attached to the first head. 

As to (1), Silcock teaches composite tape laying machine having a first head with one or more spools, one or more compaction rollers, and a heater for heating and curing (Figure 4 and 10 and [0035]).
Both Dalal and Silcock teach an composite tape laying mechanism. It would have been obvious to substitute the undisclosed prepreg laying mechanism of Rodeghiero with the tape laying machine of Silcock, a functionally equivalent tape laying machine. 

As to (2), Rodeghiero teaches a method for printing cable installation in a harness system of an aircraft, the method comprising: printing conductive traces onto a Carbon Fiber Reinforced Polymer Frame (CFRP) utilizing aerosol jet printing and sintering the traces with a laser (Figure 3 and 4, [0013]-[0014], and [0024]). 
	Both Rodeghiero and Dalal teach non-direct printing conductive material onto a carbon fiber reinforced plastic material. It would have been obvious to substitute the non-contact direct write printing or Dalal with aerosol jet printing and laser sintering of Rodeghiero, a functionally equivalent non-contact direct write printing mechanism. Therefore, one of ordinary skill in the art would have been motivated to incorporate the laser of Rodeghiero. 
While Dalal in view of Rodeghiero does not teach the non-contact direct write printing apparatus is mechanically coupled to the laser apparatus, a mere combination of two separate structures of the prior art to form a single integral structure is obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to mechanically couple the non-contact direct write printing apparatus and laser apparatus of Dalal in view of Rodeghiero. 

While Dalal in view of Rodeghiero does not teach the laser apparatus partially cures each of the one or more sections to obtain localized partially cured sections having a degree of cure in a range of 5% to 30%, given that the laser apparatus of Rodeghiero is identical to the claimed laser apparatus, the laser apparatus of Rodeghiero would be capable of producing partially cured sections having a degree of cure in a range of 5% to 30%. 

As to (3), Bahnmuller teaches a process of pressing a die into a substrate in order to stamp a depressions onto a substrate ([0015] and [0018]) and fill the depression in the substrate with conductive ink with an ink printer [0021] in order to form conductive micro-structures [0002], [0019]-[0021]. Bahnmuller teaches limitations of other printing techniques, including inkjet printing, wherein the printed pattern are wider than the diameter of the jet used [0003] and
Both Dalal and Bahnmuller teach printing conductive structures. It would have been obvious to one of ordinary skill in the art to substitute the printing step of Dalal in view of Rodeghiero with a step of stamping and printing of Bahnmuller, a functionally equivalent mechanism for printing conductive ink. Therefore, one of ordinary skill in the art would have been motivated to incorporate a stamp as taught by Bahnmuller. 

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the stamping apparatus of Dalal in view of Bahnmuller is identical to the instant stamping apparatus, the stamping apparatus of Dalal in view of Rodeghiero and Bahnmuller would be capable of performing a substrate stamp process comprises stamping a substrate material, with the stamping apparatus, onto each of the one or more sections, to obtain the one or more prepared sections comprising one or more stamped substrate sections having a width in a range of 15 microns to 25 microns. 	

As to (4), the cited prior art teaches all of the positively recited structure of the claimed apparatus but does not recite the components of the apparatus arranged such that the second is mechanically attached to the first head. 
A mere integration of separate structures taught in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Integrating these components to form a single apparatus would not present any new or unexpected results as the system would be operated in a similar manner whether configured separately or integrally, and therefore, it would have been obvious to one of ordinary skill in the art to integrate the composite tape laying machine, energy source apparatus, stamping apparatus, and non-contact direct write printing apparatus to form two heads, such that a first head comprises the composite tape laying machine that is attached to a second head that comprises energy source apparatus, stamping apparatus, and non-contact direct write printing apparatus. 

Furthermore, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Examiner notes the limitation “the modified automated lamination apparatus lays up one or more subsequent layers of the composite prepreg material over the one or more printed electronic elements, to embed the one or more printed electronic elements in the composite structure, prior to the composite structure being cured with a final cure process, and further wherein, when the composite structure is cured, the one or more printed electronic elements each maintain a mechanical stability” is a functional limitation. While the function of Dalal differs from the claimed invention, given that the structure of the system of Dalal is identical to the instant claimed system, the system of Dalal would be capable of performing the functions of the claimed system.

Regarding claim 2, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1, wherein the modified automated tape lamination apparatus comprises of a modified automated tape laying apparatus (Silcock, Figure 10). 

	Regarding claim 5, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1. 
Claim 5 requires the substrate material comprises indium, indium alloys, gallium, or gallium alloys. 
The pending claims are drawn to an apparatus, and limitations related to the material worked upon, such as the substrate material, do not impart patentability to the apparatus claims. Given that the apparatus of Dalal in view of Silcock, Rodeghiero, and Bahnmuller are identical to the instant apparatus, the apparatus of Dalal in view of Silcock, Rodeghiero, and Bahnmuller would be capable of utilizing a substrate material comprising indium, indium alloys, gallium, or gallium alloys. 

Regarding claim 6, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1. 
Dalal in view of Silcock, Rodeghiero, and Bahnmuller does not explicitly teach the substrate material is stamped onto the composite prepreg material that is uncured at a location between the compaction roller on the first head and an end of the second head. 
However, limitations related to an intended operation of an apparatus does not impart patentability to an apparatus claim. Given that the apparatus of the Dalal in view of Silcock, Rodeghiero, and Bahnmuller is identical to the apparatus as claimed, the apparatus of Dalal in view of Silcock, Rodeghiero, and Bahnmuller would be capable of performing identical functions, including stamping substrate material onto a composite prepreg material that is uncured at a location between the compaction roller on the first head and an end of the second head. 

Regarding claim 7, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1, wherein the section preparation pre-printing apparatus comprises a laser apparatus (Rodeghiero, Figure 3 and 4, [0013]-[0014], and [0024]). 
Dalal in view of Silcock, Rodeghiero, and Bahnmuller does not teach each of the one or more sections has a width in a range of 10 microns to 20 microns, a length in a range of 10 microns to 10 meters, and a thickness in a range of 0.01 micron to 0.1 micron. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the laser of Dalal in view of Rodeghiero is identical to the instant section preparation pre-printing apparatus, the laser of Dalal in view of Rodeghiero would be capable of performing the same functions of the instant section preparation pre-printing apparatus, including producing one or more sections has a width in a range of 10 microns to 20 microns, a length in a range of 10 microns to 10 meters, and a thickness in a range of 0.01 micron to 0.1 micron. 

Regarding claim 8, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1. 
Dalal in view of Silcock, Rodeghiero, and Bahnmuller does not teach each of the one or more printed electronic elements has a width in a range of 10 microns to 20 microns. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the laser of Dalal in view of Silcock, Rodeghiero, and Bahnmuller is identical to the instant section preparation pre-printing apparatus, the system of Dalal in view of Silcock, Rodeghiero, and Bahnmuller would be capable of performing the same functions of the instant section preparation pre-printing apparatus, including producing one or more printed electronic elements has a width in a range of 10 microns to 20 microns.

	Regarding claim 9, Dalal in view of Silcock, Rodeghiero, and Bahnmuller teaches the system as applied to claim 1, wherein the one or more printed electronic elements includes various conductive elements, including electrical trace, wire, integrated circuit for forming a sensor (Dalal, [0054]-[0058], [0063]). 
	Dalal does not explicitly teach the one or more printed electronic elements comprises one or more printed electronic elements comprise one or more of, sensors, strain sensors, pressure sensors, temperature sensors, strain gauges, traces, resistors, conductors, insulators, inductors, capacitors, transistors, solar cells, micro-batteries, circuit elements, interconnect elements, transducers, antennas, micro-antennas, antenna elements, antenna arrays, and RFID (radio-frequency identification).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function.  
Given that the non-contact direct write printing apparatus of Dalal in view of Silcock, Rodeghiero, and Bahnmuller is identical to the instant non-contact direct write printing apparatus, the non-contact direct write printing apparatus of Dalal in view of Silcock, Rodeghiero, and Bahnmuller would be capable of performing the same functions of the instant non-contact direct write printing apparatus, including printing printed electronic elements comprising one or more of, sensors, strain sensors, pressure sensors, temperature sensors, strain gauges, traces, resistors, conductors, insulators, inductors, capacitors, transistors, solar cells, micro-batteries, circuit elements, interconnect elements, transducers, antennas, micro-antennas, antenna elements, antenna arrays, and RFID (radio-frequency identification).


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal (PG-PUB 2015/0342077) in view of Silcock (PG-PUB 2015/0034247), Rodeghiero (PG-PUB 2019/0386474), and Bahnmuller (PG-PUB 2009/0061213), as applied to claim 1, in further view of Mendivil (PG-PUB 2022/0016842). 
Regarding claim 3, Dalal in view of Silcock, Rodeghiero, and Bahnmuller as applied to claim 1, wherein the section preparation pre-printing apparatus comprises a laser apparatus (Rodeghiero, Figure 3 and 4, [0013]-[0014], and [0024]).
	Dalal in view of Silcock, Rodeghiero, and Bahnmuller does not teach radiative heater comprises an infrared heater, including a targeted infrared heater.
	Mendivil teaches an additive manufacturing process for a powder bed fusion system, wherein a heat source (e.g., infrared or laser) is used to sinter a metallic powdered material [0014]. 
	Both Dalal in view of Rodeghiero and Medivil pertain to sintering metallic powder material. It would have been obvious to one of ordinary skill in the art to substitute the laser of Rodeghiero with the infrared heater of Mendivil, a functionally equivalent heating source for sintering metallic particles for manufacturing metallic traces. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742